On Petition for Rehearing and Stay of Mandate.
[7] 1. The Petition for Rehearing. It is strongly urged that the district court had no jurisdiction over the libel, except to dismiss it. The argument is substantially this : That under the general admiralty law no right of action exists for negligent injuries causing death; that such recovery can be had only by virtue of express statute; that such statute must be pleaded; that lack of pleading in this regard cannot be supplied by judicial notice of the existence of statute; and that failure to plead such statute is fatal to jurisdiction.
The question is not, strictly speaking, one of the jurisdiction of the admiralty court, but pertains rather to libelants’ right of action or the remedy therefor. The conclusion that in the absence of statute no recovery can be had in admiralty for negligent injuries causing death rests upon the proposition, announced in Insurance Company v. Brame, 95 U. S. at page 756, 24 L. Ed. 580, that “by the common law no civil action lies for an injury which results in death,” and that admiralty follows the common law in this regard. The Harrisburg, 119 U. S. 199, 213, 7 Sup. Ct. 140, 147 (30 L. Ed. 358). As said by Chief Justice Waite in the latter case:
‘•The rights of persons in this particular under the maritime law of this country are not different from those under the common law, and as It is the duty of courts to declare the law, not to make It, we cannot change this rule.”
Where, however, state statutes make provision for such recovery, the right thereto or remedy therefor may be enforced in admiralty by proceedings in personam, as pointed out in the original opinion herein. Courts of admiralty have general jurisdiction over maritime torts. Ex parte McNiel, 13 Wall. 236. 242 (20 L. Ed. 624). As said by Justice Sw'ayue in the case last cited, in answering a contention that a *384state law providing for a pilotage fee could not give jurisdiction to a federal court:
“A state law cannot give jurisdiction to- any federal court; but that is not a question in tbis ease. A state law may give a substantial right of sueb a character that, where there is no impediment arising from the residence of the parties, the right may be enforced in the proper federal tribunal, whether it be a court of equity, of admiralty, or of common law. The statute in such cases does not confer the jurisdiction. That-exists already, and it is invoked to give effect to the right by applying the appropriate remedy. This principle may be laid down as axiomatic in our national jurisprudence. A party forfeits nothing by going into a federal tribunal. Jurisdiction having attached, his case is tried there upon the same principles, and its determination is governed by the same considerations, as if it had been brought in the proper state tribunal of the same locality. In no class of cases has the application of this principle been sustained by this court more frequently than in those of admiralty and maritime jurisdiction.”
The statutes of Tennessee and of Arkansas were enforceable in the admiralty proceedings to precisely the same extent as in actions instituted -in the courts of the respective states. The district court sitting in admiralty had jurisdiction thereover. Whether the libels would have been demurrable or subject to exception because of failure to plead the statute is not determinative of the question here presented. The exceptions to neither the original nor the amended libel raised such question. The exceptions to the original libel were based solely on the right to limit liability. Those addressed to the amended libel failed to raise the point that the remedy invoked was not given by the statutes of either Tennessee or Arkansas, or both. If the jurisdictional question now presented is good, it would have been equally good against the original libel. Under'the authority of Furman v. Nichol, 8 Wall. 44, 57, 19 L. Ed. 370, the admiralty court could apparently have taken judicial notice, without pleading, of the death act of the state of Tennessee; and in Lamar v. Micou, 114 U. S. 218, 223, 5 Sup. Ct. 857, 859 (29 L. Ed. 94), it was said that:
“Tbe law of any state of the Union, whether depending upon statutes or upon judicial opinions, is a matter of which the courts of the United States are- bound to take judicial notice, -loithout plea or proof.” (Italics ours.)
See, also, Bond v. Farwell Co. (C. C. A. 6) 172 Fed. 58, 65, 96 C. C. A. 546, 553.
But whether or not the libel was subject to demurrer or exception for failing to plead either the Tennessee or Arkansas statute, we think it clear that the objection was waived by failure to so demur or except. See Pioneer S. S. Co. v. McCann (C. C. A. 6) 170 Fed. 873, 880, 96 C. C. A. 49. We find nothing in the cases cited by appellants opposed to this view. The cases of Mountain View Min. & Mill. Co. v. McFadden, 180 U. S. 533, 21 Sup. Ct. 488, 45 L. Ed. 656, and Mutual Life Ins. Co. v. McGrew, 188 U. S. 291, 23 Sup. Ct. 375, 47 L. Ed. 480, 63 L. R. A. 33, on which special reliance seems to be placed, involved distinctively questions of federal jurisdiction; the former being a removal proceeding, and the latter an attempted review of the decision of a state court on the ground that a federal question was involved therein. No question of federal jurisdiction, as distinguished from the jurisdiction of the state courts, is presented here. *385Tlie right to enforce in the admiralty court the remedy given by-the state death act rests upon precisely the same basis as if the suit were in the state court.
In our opinion, the objection to the jurisdiction of the district court is not well taken. The other points raised under the petition for rehearing are sufficiently discussed in the original opinion. The petition for rehearing should be denied.
2. The Petition for Stay of Mandate. The District Court dismissed the proceedings for limitation of appellants’ liability, at least so far as the rights of appellees here are concerned. Appeal to this court has been taken from that order of dismissal, and return thereto has been made. ‘ Appellants ask that the mandate in the cases already decided be stayed pending decision upon appeal in the proceedings to limit liability. While we are not now prepared to say that the reversal of the order dismissing those proceedings would or should interfere with appellees’ enforcement of their decrees by suit upon the appeal bond, or otherwise, we could not say that it might not have such effect, without considering the appeal itself, which we should not do in advance of hearing thereon. The mandate will accordingly be stayed until the hearing and decision upon the appeal in the limitation proceedings, or until the further order of the court, upon condition that appellants within five days hereafter file in this court, in the matter of the last-named appeal, an undertaking that the record as well as appellants’ brief be printed and filed on or before September 1st, next, and appellants’ consent that the appeal stand for hearing on the first day of the next October session of this court.